United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-2888
                                    ___________

Sharen A. Postels,                      *
                                        *
                   Appellant,           *
                                        * Appeal from the United States
       v.                               * District Court for the Southern
                                        * District of Iowa.
Jo Anne B. Barnhart, Commissioner       *
of the Social Security Administration, *      [UNPUBLISHED]
                                        *
                   Appellee.            *
                                   ___________

                              Submitted: January 13, 2003

                                   Filed: January 22, 2003
                                    ___________

Before LOKEN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       In 1999, Sharon A. Postels sought disability insurance benefits asserting mental
disorders disabled her beginning on June 15, 1981. An ALJ found Postels did not
show she had any impairment that significantly limited her ability to perform basic
work activities before March 31, 1987, her last date insured. The ALJ thus concluded
Postels was not entitled to benefits. See Basinger v. Heckler, 725 F.2d 1166, 1168
(8th Cir. 1984). The Appeals Council denied further review. Postels sought judicial
review, and the district court* held substantial evidence supported the decision to
deny benefits.

       On appeal, Postels contends the ALJ committed error in rejecting the opinions
of her treating physicians and in terminating the analysis before considering
vocational factors. Having carefully reviewed the record, we conclude the ALJ
properly determined that Postels did not show she suffered from a severe mental
impairment before her insured status expired on March 31, 1987. The ALJ properly
rejected the retrospective testimony of Postels’s treating physicians because they had
limited contact with Postels during the relevant time period. Because Postels’s
impairment would have had no more than a minimal effect on her ability to work, the
ALJ properly terminated the analysis after determining she had no severe impairment.
Nguyen v. Chater, 75 F.3d 429, 431 (8th Cir. 1996).

      Substantial evidence on the record as a whole supports the denial of benefits,
thus we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      *
       The Honorable Charles R. Wolle, United States District Judge for the Southern
District of Iowa.

                                         -2-